 



Exhibit 10.3
ANADARKO PETROLEUM CORPORATION
1999 STOCK INCENTIVE PLAN
AMENDMENT TO PERFORMANCE UNIT AGREEMENT
     THIS AMENDMENT (the “Amendment”), effective as of November 6, 2007 (the
“Effective Date”), amends the Performance Unit Agreement, dated December 6, 2005
(the “Agreement”), by and between Anadarko Petroleum Corporation (the “Company”)
and                                          (“Employee”).
     WHEREAS, the Company and Employee desire to amend and terminate the
Agreement by canceling the entire Agreement and forfeiting all performance units
awarded thereunder; and
     WHEREAS, the Company and Employee recognize and acknowledge that the
performance units granted under the Agreement have not vested and have no value
whatsoever as of the Effective Date;
     IN WITNESS WHEREOF, the Company and Employee hereby agree as follows:

  1.   The Agreement is hereby terminated and shall be void, in its entirety, as
of the Effective Date;     2.   All performance units under the Agreement are
cancelled and forfeited;     3.   None of the performance units awarded under
the Agreement have vested;     4.   None of the performance units awarded under
the Agreement have any value; and     5.   No payment shall be made to Employee
due to such termination of the Agreement or forfeiture of the performance units.

     The Company has caused this Amendment to be duly executed by an officer
thereunder duly authorized, and Employee has executed this Amendment, effective
as of the Effective Date.

                          ANADARKO PETROLEUM CORPORATION        
 
                   
 
  By:                                       Name:   Preston Johnson, Jr.      
Date     Title:   Vice President, Human Resources        
 
                        EMPLOYEE        
 
                   
 
                                      Name       Date

